Citation Nr: 1418536	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  07-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the cervical spine to include as secondary to service-connected lumbar disc disease.

2.  Entitlement to service connection for migraine headaches to include as secondary to service-connected lumbar disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1986 to August 1995.

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in September 2010, January 2012, and March 2013 when it was remanded for further development.


FINDINGS OF FACT

1.  The current cervical spine disability is not related to service or to a service-connected disability.

2.  The current migraine headaches are not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  . 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  

The RO provided pre- and post- adjudication VCAA notice by letters in January 2005 and in August 2006.  The documents identified the type of evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable.  

To the extent that VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  



The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in July 2013.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA and private medical records. 

The Veteran was afforded VA examinations.  In December 2013, the Board obtained a medical expert opinion from the Veterans Health Administration. The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran's representative submitted additional argument.

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.







Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability, which is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  







When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Cervical Spine

Evidence 

The service treatment records do not show any neck or cervical spine complaint or finding.  

After service in March 2001 private treatment record show that the Veteran complained of neck pain.  

In September 2004, a MRI showed degenerative changes involving the intervertebral discs from C3 to C7.  The impression was degenerative disc disease with vertebral body osteophyte formation from C3 to C7.






In a statement in December 2004, a private neurologist, R.W., M.D., stated that the Veteran had been seen for complaints of neck pain, that the Veteran had cervical degenerative disc disease, and that the Veteran complained of lower back pain, which preceded his neck pain.   Dr. W. stated that degenerative disc disease of the neck and low back may be related to the same degenerative process.

On VA examination in February 2005, the Veteran stated that he began experiencing intermittent neck pain, localized to the cervical spine primarily to the left paravertebral region, in the last four to five years.  He stated that there was no history of neck pain, stiffness, or injury during military service.  The diagnosis was chronic cervical pain with radicular feature.  The VA examiner stated that the cervical pain was most likely caused by degenerative changes in the cervical spine, but there was no evidence to suggest that the neck pain and associated symptomatology was linked to military service.  The VA examiner stated that the Veteran had not associated low back pain as triggering or aggravating his neck pain.

On VA examination in October 2010, the diagnosis was age-acquired degenerative disc disease of the cervical spine.  X-rays showed minimal degenerative changes at from C3 to C6.  The VA examiner stated that there was absolutely no mechanical or physiological connection between the cervical spine and lumbar spine and there was absolutely no evidence-based medicine that a lumbar spine problem will cause or aggravate a cervical spine problem.  The VA examiner expressed the opinion that the cervical spine disability was not secondary to or aggravated by the disability of the lumbar spine."

On VA examination in February 2012, the VA examiner expressed the opinion that there was absolutely no evidence that minimal degenerative changes in the lumbar spine caused or aggravated a cervical spine condition and there was no nexus.  






In December 2013 the Board obtained a VHA medical expert opinion from an internist.  The VHA expert expressed the opinion that it was very unlikely or less likely than not that the cervical spine disability was caused by or aggravated by service- connected lumbar disc disease as degenerative changes in lumbar spine do not cause a cervical spine condition.

Analysis 

The service treatment records contain no evidence of neck symptoms and the earliest reference to neck pain is in 2001, more than five years after separation from service.  There is no history of neck pain during or since service, suggesting that a neck disability had onset during service or that there was a causal relationship between service and a cervical spine disability.  On the VA examination in February 2005, the Veteran dated the onset of neck pain to four or five years earlier.  The Veteran does not assert and the evidence does not show that a cervical spine disability had onset during service or is otherwise related to service, and service connection on a direct basis is not warranted. 

The Veteran does assert the cervical spine disability is related to the service-connected degenerative disc disease of the lumbar spine.  Dr. W. stated that the neck and back problems "may" be related to the same degenerative process.  A medical opinion expressed in the term of "may" also implies" may not" and is too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33   (1993).  The Board finds that Dr. W.'s statement is not probative on the question of whether the current cervical spine disability is caused by or aggravated by the service-connected lumbar spine disability.  There is no other favorable medical evidence. 







The only other medical opinions are against the claim.  On VA examination in October 2010, the VA examiner stated that there was absolutely no mechanical or physiological connection between the cervical spine and lumbar spine and there was absolutely no evidence-based medicine that a lumbar spine problem will cause or aggravate a cervical spine problem.  The VA examiner expressed the opinion that the cervical spine disability was not secondary to or aggravated by the disability of the lumbar spine.  On VA examination in February 2012, the VA examiner expressed the opinion that there was absolutely no evidence that minimal degenerative changes in the lumbar spine caused or aggravated a cervical spine condition and there was no nexus.  The VHA medical expert expressed the opinion that it was very unlikely or less likely than not that the cervical spine disability was caused by or aggravated by service  connected lumbar disc disease as degenerative changes in lumbar spine do not cause a cervical spine condition.  The Board this evidence persuasive, which opposes rather than supports the claim.

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current cervical spine disability and the service-connected lumbar spine disability. 

Degenerative disc disease is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.



As the disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current cervical spine disability and the service-connected lumbar spine disability. 

For this reason, the Veteran's lay opinion is not competent evidence.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.

For these reasons, the preponderance of the evidence is against the Veteran's claim for service connection for cervical spine disability on a direct and secondary basis. 

Headaches

Evidence 

The service treatment records do not contain any complaint or finding of migraine headaches.  In May 1988 the Veteran reported a frontal headache and nasal congestion, and the diagnosis was sinusitis and bronchitis.

After service in March 2001, the Veteran denied a problem with headaches.

On VA examination in February 2005, the Veteran gave a history of migraine headaches since 1995 or 1996.





On VA examination in February 2005, the Veteran stated that he began experiencing headaches after leaving the service, perhaps in mid to late 1990s.  The diagnosis was headaches, mixed vascular and tension type in character.  The VA examiner noted that the Veteran did not have headaches in service, other than the episode in May 1988, that the Veteran stated that his headaches began after separation from service, and that there was no link of the headaches to service.  The VA examiner also noted that the Veteran had not stated that low back pain triggered or aggravated his headaches.

On the VA examination in March 2012, the Veteran stated that he has had headaches since service.  He stated that he had not sought treatment for headaches in service and that he had no history of head injury.  In May 2012 in an addendum, the VA examiner stated that there was no diagnosis of migraine in service and no evidence linking migraine headaches to the military service.  In December 2012, an addendum, the VA examiner found no evidence of treatment for headaches during or after service and that there was no evidence that the service-connected lumbar spine disability caused or aggravated the headaches. 

In December 2013 the Board obtained a VHA expert opinion.  The VHA expert stated that there was no evidence in the medical literature that lumbar spine problems can cause migraine headaches.  The VHA expert expressed the opinion that it was less likely than not that migraine headaches were caused by or aggravated by service-connected lumbar disc disease."

Analysis

The service treatment records contain no evidence of migraine headaches, rather the Veteran's headache was associated with sinusitis and bronchitis.

After service, the Veteran denied a problem with headaches in March 2001.







The earliest reference to headaches is in 2005, more than nine years after separation from service.  

There is no credible history of migraine during service, suggesting that migraine headaches had onset during service or that there was a causal relationship between service and migraine headaches.  While on VA examinations in February 2005, the Veteran stated that migraines began in 1995 or 1996, suggesting a possible onset in service, he then stated that the headaches began "after leaving the service, perhaps in mid to late 1990s."  

The medical evidence does not indicate that migraine headaches had onset during service or are otherwise causally related to service, and service connection on a direct basis is not warranted. 

On the claim of secondary service connection, the Veteran asserts that migraine headaches are due to the service-connected degenerative disc disease of the lumbar spine.  There is no medical evidence of such a link.  

The only medical opinions are against the claim.  In December 2012, the VA examiner found no evidence that the service-connected lumbar spine disability caused or aggravated the headaches.  In December 2013, the VHA expert stated that there was no evidence in the medical literature that lumbar spine problems can cause migraine headaches.  The VHA expert expressed the opinion that it was less likely than not that migraine headaches were caused by or aggravated by service-connected lumbar disc disease.  The Board finds this evidence persuasive, which opposes rather than supports the claim.





The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson, at 1316.  And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between migraine headaches and the service-connected lumbar spine disability. 

Although the Veteran is competent to describe headaches, the question of whether headaches are caused by or aggravated by service-connected lumbar spine disability is not a simple medical question, because a medical causal relationship cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between migraine headaches and the service-connected lumbar spine disability. 

For this reason, the Veteran's lay opinion is not competent evidence.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.

For these reasons, the preponderance of the evidence is against the Veteran's claim for service connection for migraine headaches on a direct and secondary basis. 

(The Order follows on the next page.).



ORDER

Service connection for a disability of the cervical spine to include as secondary to service-connected lumbar disc disease is denied.

Service connection for migraine headaches to include as secondary to service-connected lumbar disc disease is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


